Citation Nr: 1206397	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-00 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to the service-connected diabetes mellitus disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from March 1965 to January 1969.  Thereafter, he was a member of the Air Force Reserve from January 1969 to March 1971.  This was followed by his re-entry into active duty; he served on active duty from May 1971 until August 1993, when he retired. 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, denied the appellant's claim of entitlement to service connection for hypertension secondary to diabetes mellitus.  The Board remanded the case for additional development in September 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Pursuant to the Board's September 2010 remand directives, a comprehensive review of the appellant's claims file was accomplished in November 2010.  The reviewing physician was supposed to provide opinions assessing the relative likelihood as to the origin and etiology of the appellant's hypertension and the reviewer was supposed to apply the standard of whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that the appellant's hypertension was etiologically related to the service-connected diabetes or to treatment thereof, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50/50 probability).  The reviewing physician opined that it "is least as likely as not that the claimed hypertension is neither causally related to" the diabetes or its treatment; logically this means that it is at least as likely as not that there is a relationship.  However, the physician also stated that the hypertension was not caused by the diabetes.  In addition, the physician stated there was no evidence of any worsening of the appellant's hypertension but opined that it was "as least as likely as not that the hypertension has been aggravated by the diabetes."  These statements by the reviewing physician are internally inconsistent.

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  "Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  It is incumbent upon the rating board to return an examination report as inadequate if it does not contain sufficient detail.  38 C.F.R. § 4.2.

Here, clarification is needed; specifically, the November 2010 VA reviewer should rephrase his opinions so that they are not internally inconsistent.  On remand, the November 2010 VA reviewer should be asked to restate his opinion in terms of whether an etiologic relationship is unlikely or whether it is at least as likely as not that there is an etiologic relationship.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Ask the VA physician who provided a medical opinion in November 2010 to issue an Addendum to his medical opinion as to the etiology of the appellant's claimed hypertension and to ensure that no opinion includes a double negative.

(If the January 2009 examining physician is unavailable, ask another qualified physician to provide the opinion.)

The reviewing physician should be reminded that the "at least as likely as not standard" means that when there is less than a 50/50 probability of an etiologic relationship, then it is unlikely that there is a causal relationship.  

The reviewing physician should also be reminded that the "at least as likely as not standard" means that when there is at least a 50/50 degree of probability of an etiologic relationship, then it is at least as likely as not that there is a causal relationship.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Upon receipt of the VA reviewer's Addendum, the AMC/RO should conduct a review to verify that all requested opinions have been provided.  If information is deemed lacking, the AMC/RO should refer the Addendum to the VA reviewer for corrections or additions.

3.  Thereafter, the AMC/RO should re-adjudicate the appellant's claim for service connection for hypertension, to include consideration of the versions of 38 C.F.R. § 3.310 in effect before and after October 2006.  If the benefit sought on appeal remains denied, the appellant should be provided an SSOC which contains notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

